ON MOTION FOR REHEARING.
FARRINGTON, J.
Appellant files a motion for rehearing, complaining only of that part of the opinion allowing plaintiff the sum of ten dollars as expenses incurred by him in searching for his baggage.
The first point in the motion -is that the statement filed in the justice’s court did not contain any *161item as to such expenses. As to this, we find in the statement filed with the justice — among other items of damage claimed — the following: “And for further damages in the trips made in search of the lost baggage at Berryville, Ark., $15.” It is true that his evidence only showed an expenditure, of ten dollars on this item — which was the amount allowed.
Appellant next contends that there is no evidence as to this item. Plaintiff’s testimony shows that he did not make the trip to Berryville until thirty days after his goods were lost. He testified, directing his remark to the defendant, “but you people never made any effort . . . and then I told you I went to Berryville which was two days at five dollars a day after those goods.” Objection was made to certain items contained in the foregoing answer which we will not quote. The objection of Mr. D'avid for defendant is as follows: “We ask to have the court exclude that part of the testimony wherein he stated he bought some goods that proved to be worthless.” The court excluded that part. There was no objection made to the testimony in regard to the expense incurred in searching for the goods.
We therefore have a claim in the statement filed with the justice for expense incurred in searching for the goods, together with evidence of the amount expended — going in without objection.
We are cited to the case of Spooner v. Railway Company, 23 Mo. App. l. c. 411. It is only necessary to quote one sentence from that opinion to show that the question here was not involved in that case: “Besides there was no evidence that the plaintiff sought the baggage.”
The evidence before us clearly shows that the defendant was guilty of negligence in handling plaintiff’s property. For thirty days he waited in vain, for defendant to trace it and return it to him. His goods *162were actually worth $26.50. On hearing that they had been sent to Berryville, Ark., he incurred an expense of $10 to go there and ascertain that fact and get his goods, giving his own time without charge; and he secured information on that trip which he gave to defendant’s, agent at Crane that finally resulted in defendant locating the goods and getting them back to plaintiff after thirty days more. The grip had been at Berryville, but before plaintiff reached there it had been forwarded by the agent at that place to someone else at a station in Missouri.
When property is lost by the negligence of a bailee it is his duty to search for and recover the same; and it is with little grace that a negligent bailee complains of having to pay a reasonable expense incurred by the owner of the goods in helping to locate his property. “Reasonable expense,” in such a ease should always fall within the reasonable value of the goods lost.
The motion for rehearing.is overruled.
Robertson, P. J., and Sturgis, J., concur.